Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Response to Amendment
	The amendment filed on 10/13/2020 has been entered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-18 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 17, line 10, the rod is described as being “adjustably coupled at the threaded coupling to the housing”.  Examiner is unsure whether this passage should read like similar passages of the other independent claims and only mean that the rod has contact with the housing near the threaded coupling to which the rod is adjustably coupled or whether the claim is meant to convey the idea that the rod has an adjustable coupling directly to the housing such as a threaded coupling, which idea does not appear to have any basis in the specification and might bring up 112, first paragraph issues.  Examiner will assume that this passage intends the former interpretation but requires clarification and strongly recommends amending the language to be more clear (i.e., deleting “adjustably”, for instance).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17 and 20-23 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fleming (US 1,642,724).
Claim 17:  Fleming discloses a pump (note on page 1, col. 1, lines 1-2 the association of the valve with a pump) comprising a housing (A/1, Examiner viewing this housing as part of the pump) including a threaded coupling (note threaded couplings on 1); a fluid passage (B/C) extending through the housing from an inlet to an outlet; a pump mechanism disposed within the housing (the pump described on page 1, col. 1, lines 1-2 will inherently possess a pump mechanism within the housing) and configured to pump fluid from the inlet to the outlet (Fig. 2); a cartridge (one or all of 4/7/8) located 
Claim 20:  Fleming further discloses that the lock is a lock nut (10).  
Claim 21:  Fleming further discloses that the lock nut (10) engages a flange (note top portion of 1) of the cartridge to lock the position of the rod relative to the cartridge.
Claim 22:  Fleming further discloses that the rod (9) includes external threads that are threaded into mating internal threads of the of the cartridge (Fig. 2), and wherein the threaded engagement between the rod and the cartridge allows for an infinite adjustment of the travel of the ball valve between a maximum and a minimum distance, produced by extremes of the threaded engagement (Fig. 2).
Claim 23:  Fleming further discloses that a seal (note shoulder 11) is positioned between the rod and the housing and adjacent an end of the cartridge positioned within the housing (Fig. 2), and wherein the seal is configured to prevent fluid within the fluid passage from escaping the housing (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 5, 25-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (GB312860) in view of Bunn (US 4,043,710) and in further view of Fleming (US 1,642,724).
Claim 1:  Gibson discloses a check valve comprising a housing (11/12) including a coupling (note coupling b/t 14 and 15); a fluid passage extending through the housing (Fig. 1); a seat (17) disposed in the fluid passage; a valve member (19) positioned in the passage to engage the seat; a cartridge (14) placed into the coupling (Fig. 1); and a stop (15/22) extending through the housing to engage the valve member, the stop comprising a rod (15) joined to the housing (note bottom portion of 12/13 which is joined with 15) at the coupling (Examiner notes that connection with the housing occurs at the coupling interface between 13/15) and having a first end terminating outside of the housing and a second end terminating in the fluid passage (Fig. 1); wherein the second end of the rod defines a gap (note gap between 22 and 19) and thus a distance the valve member can travel from the seat (Fig. 1); wherein the stop is accessible from outside the housing to adjust the gap between the rod and the valve member (Fig. 1), to thereby adjust the distance the valve member can travel from the seat; wherein the rod is placed in the cartridge, extends through a bore in the cartridge (Fig. 1); and wherein a seal (note seal below 14) is positioned between the rod and the housing, and wherein the seal abuts and is adjacent an end face of the cartridge (bottom of 14) positioned within the housing (Fig. 1), and wherein the seal abuts the housing (Fig. 1).

Gibson is also silent as to a lock which limits rotation of the rod relative to the cartridge.  However, Fleming teaches using a lock (10) which limits rotation of the rod relative to a cartridge (1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a lock into Gibson like that taught by Fleming in order to prevent/discourage unauthorized turning of the rod.
Claim 5:  Gibson, Bunn and Fleming teach the previous limitations.  Fleming further discloses that the lock is a lock nut (10).
Claim 25:  Gibson, Bunn and Fleming teach the previous limitations. Gibson, as modified by Bunn, further teaches that its rod (15) includes external threads that are threaded into mating internal threads of the of the cartridge (as provided by Bunn), and wherein the threaded engagement between the rod and the cartridge allows for an infinite adjustment of the travel of the valve member between a maximum and a minimum distance, produced by extremes of the threaded engagement (as can be appreciated by the combination of Gibson and Bunn).
Claim 26:  Gibson, Bunn and Fleming teach the previous limitations. Gibson further discloses that the seal (note seal beneath 14) is configured to prevent fluid within the fluid passage from escaping the housing (Fig. 1).
Claim 28:  Gibson, Bunn and Fleming teach the previous limitations. Gibson further discloses that the check valve is configured to be installed in a fluid pump (note page 1, col. 1, lines 10-13, Examiner broadly viewing the check valve of Gibson as part of the overall structure of the pump).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (GB312860) in view of Bunn (US 4,043,710) and in further view of Fleming (US 1,642,724) and in further view of Gargas (US 4,684,334).
Claim 27:  Gibson, Bunn and Fleming teach the previous limitations.  Gibson does not disclose that the first section of the rod includes a hex head for adjustment of the gap.  However, Gargas teaches using the first section of a rod for a check valve to include a hex head (see 29, Fig. 2) as it would allow a user to adjust the rod with common tools like an Allen wrench.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a hex head as taught by Gargas into the apparatus of Gibson as it involves mere substitution of one known engagement interface with another with a predictable expectation of success.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming (US 1,642,724) in view of Gargas (US 4,684,334).
Claim 24:  Fleming teaches the previous limitations.  Fleming does not disclose that the first section of the rod includes a hex head for adjustment of the gap.  However, Gargas teaches using the first section of a rod for a check valve to include a hex head (see 29, Fig. 2) as it would allow a user to adjust the rod with common tools like an Allen wrench.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a hex head as taught by Gargas into the apparatus of Fleming as it involves mere substitution of one known engagement interface with another with a predictable expectation of success.
Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (GB312860) in view of Bunn (US 4,043,710) and in further view of Gargas (US 4,684,334).
Claim 29:  Gibson discloses a check valve comprising a housing (11/12) including a coupling (note coupling b/t 14 and 15); a fluid passage extending through the housing (Fig. 1); a seat (17) disposed in the fluid passage; a valve member (19) positioned in the passage to engage the seat; a cartridge (14) placed into the coupling (Fig. 1); and a stop (15/22) extending through the housing to engage the valve member, the stop comprising a rod (15) joined to the housing (note bottom portion of 12/13 which is joined with 15) at the coupling (Examiner notes that connection with the housing occurs at the coupling interface between 13/15) and having a first end terminating outside of the housing and a second end terminating in the fluid passage (Fig. 1); wherein the second end of the rod defines a gap (note gap between 22 and 19) and thus a distance the valve member can travel from the seat (Fig. 1); wherein rotation of the head adjusts the gap between the second end of the rod and the valve member (Fig. 1), to thereby adjust the distance the valve member can travel from the seat (Fig. 1); and wherein a seal (note seal below 14) is positioned between the rod and the housing and wherein the seal abuts and is adjacent an end face of the cartridge (bottom of 14) positioned within the housing, and wherein the seal abuts the housing (Fig. 1), and wherein the seal is configured to prevent fluid within the fluid passage from escaping the housing (Fig. 1).
Gibson is silent as to the interface between its cartridge and the housing and the cartridge and the rod, specifically as to whether a threaded relationship is present.  
Gibson also does not disclose that the first section of the rod includes a hex head.  However, Gargas teaches using the first section of a rod for a check valve to include a hex head (see 29, Fig. 2) as it would allow a user to adjust the rod with common tools like an Allen wrench.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a hex head as taught by Gargas into the apparatus of Gibson as it involves mere substitution of one known engagement interface with another with a predictable expectation of success.
Claim 30:  Gibson, Bunn and Gargas teach the previous limitations. Gibson, as modified by Bunn, further teaches that its rod (15) includes external threads that are threaded into mating internal threads of the of the cartridge (as provided by Bunn), and wherein the threaded engagement between the rod and the cartridge allows for an infinite adjustment of the travel of the valve member between a maximum and a minimum distance, produced by extremes of the threaded engagement (as can be appreciated by the combination of Gibson and Bunn).
Claims 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson (GB312860) in view of Bunn (US 4,043,710) and Gargas (US 4,684,334) and in further view of Fleming (US 1,642,724).
Claim 32:  Gibson, Bunn and Gargas teach the previous limitations. Gibson further discloses a rod extends through a bore in the cartridge but is silent about a lock configured to limit rotation of the rod relative to the cartridge.  However, Fleming teaches using a lock (10) which limits rotation of the rod relative to a cartridge (1).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a lock into Gibson like that taught by Fleming in order to prevent/discourage unauthorized turning of the rod.
Claim 33:  Gibson, Bunn, Gargas and Fleming teach the previous limitations.  Fleming further discloses that the lock is a lock nut (10) and wherein the lock nut engages a flange of a cartridge (note top portion of 1 in Fleming) to lock the position of the rod relative to the cartridge.  
Claim 34:  Gibson, Bunn, Gargas and Fleming teach the previous limitations.  Gibson further discloses that the check valve is configured to be installed in a fluid pump (note page 1, col. 1, lines 10-13, Examiner broadly viewing the check valve of Gibson as part of the overall structure of the pump).

Allowable Subject Matter
s 3 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3, 18 and 31, the prior art of record does not further disclose the rod extends obliquely to an axis extending through the seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has newly relied upon the Fleming reference to teach the limitations relating to claim 17 and has newly relied upon the Gibson and Bunn reference to teach the disclosure of the remaining independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746